   8:19-cr-00124-LSC-SMB Doc # 32 Filed: 05/27/20 Page 1 of 1 - Page ID # 44



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                  8:19CR124
                      Plaintiffs,

        vs.                                                         ORDER

ALAN MANUEL RUBIO CAZAREZ

                      Defendant.


       This matter is before the Court on the Government’s Motion to Dismiss Indictment

Pursuant to Rule 48(a) (Filing No. 31). Under Federal Rule of Criminal Procedure 48(a),

leave of court is granted for the dismissal of the Indictment, without prejudice, against the

above-named Defendant.

       IT IS ORDERED that the Government’s Motion to Dismiss Indictment, (Filing No.

31) is granted, and the Indictment is dismissed, without prejudice.



       Dated this 27th day of May 2020.


                                                  BY THE COURT:



                                                  s/Laurie Smith Camp
                                                  Laurie Smith Camp
                                                  Senior United States District Judge
